Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Notice to Applicant
The following is a Final Office action to Application Serial Number 16/544,275, filed on August 19, 2019.  In response to Examiner’s Non-Final Office Action of September 28, 2021, Applicant, on November 18, 2021, amended claims 1, 11, and 19, cancelled claims 2-10, 12-13, 15, 17-18, 20-27, 29-32, 34-35, 37-38, 41,44 and added claims 47-52.  Claims 1, 11, 14, 16, 19, 28, 33, 36, 39-40, 42-43, and 45-52 are pending in this application and have been rejected below.
Response to Amendment
Applicant’s amendments are acknowledged.
Claim objections have been withdrawn.
The 35 U.S.C. § 103 rejections are hereby amended pursuant to applicants amendments. Updated 35 U.S.C. § 103 rejections have been applied to amended claims. Please refer to the § 103 rejection for further explanation and rationale.

Response to Arguments
Applicant’s arguments filed November 18, 2021 have been fully considered but they are not persuasive and/or are moot in view of the revised rejections.  Applicant’s .
On Pg. 10-11 of the Remarks, with respect to the rejection(s) of claims under 35 U.S.C. § 101 and 35 U.S.C. § 103 are mute and new ground(s) of rejection are made necessitated by amendment. Please see analysis below.    


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 11, 14, 16, 19, 28, 33, 36, 39-40, 42-43, and 45-52 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1, 28, 36, 39-40 and 47-52 are directed to a system for generating meeting invitations, Claims 11, 14, 16, 33 and 42-43 are directed to an article of manufacture for generating meeting invitations, and Claims 19, 45-46 are directed to a method for generating meeting invitations.  
Claim 1 recites a system for generating meeting invitations, Claim 11 recites an article of manufacture for generating meeting invitations and Claim 19 recites a method for generating meeting invitations, which include receiving input of meeting invitees for a meeting; generating a list of invitees for the meeting based on the input of meeting invitees; providing a respective message to each respective invitee based on the input of meeting invitees to provide input that the respective invitee will attend the meeting in person (will attend the meeting remotely)( will not attend the meeting);  inferring, in a first instance and based on a first invitee selection from a respective message sent to the first invitee that the first invitee will attend the meeting in person; based at least in part on inferring in the first instance that the first invitee will attend the meeting in person, selecting a room for the meeting; inferring, based on geolocation information associated with the first invitee and in a second instance after the first instance, that the first invitee will attend the meeting remotely; and based at least in part on inferring in the second instance that the first invitee will attend the meeting remotely, taking at least one action related to the meeting.  The claims state inferring attendance broadly and do not specify aspects and methodology associated with the inference.  As drafted, this is, under its broadest reasonable interpretation, within the Abstract idea grouping of “Methods of Organizing Human Activity” – managing personal behavior or relationships or interactions between people.” The recitation of “user interface”, “display”, “selector”, “device”, “processor”, “storage”, “computer-readable storage medium” and “executable instructions”, does not take the claims out of certain methods of organizing human activity grouping.  Accordingly, the claim recites an abstract idea.  
This judicial exception is not integrated into a practical application. The claims primarily recite the additional element of using a computer to perform each step. The of  “user interface”, “display”, “selector”, “device”, “processor”, “storage”, “computer-readable storage medium” and “executable instructions” is recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using a computer component. See MPEP 2106.05(f). Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims also fail to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, and/or an additional element applies or uses the judicial  exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  See 84 Fed. Reg. 55.  In particular, there is a lack of improvement to a computer or technical field in scheduling. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “user interface”, “display”, “selector”, “device”, “processor”, “storage”, “computer-readable storage medium” and “executable instructions”, is insufficient to amount to significantly more. (See MPEP 2106.05(f) – Mere Instructions to Apply an Exception – “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 235). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus it is a part of the abstract idea.
The claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment.  See 84 Fed. Reg. 55. Viewed individually or as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.   With regards to receiving and analyzing invite data [e.g. receiving and analyzing data] and step 2B, it is MPEP 2106.05(d)(II) receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information) and storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc. 
 Examiner concludes that the additional elements in combination fail to amount to significantly more than the abstract idea based on findings that each element merely performs the same function(s) in combination as each element performs separately. The claim is not patent eligible. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.
Dependent Claims 14, 28, 33,36 and 40, 42, and 45, 47-52  recite the additional elements the geolocation information is determined at a location of the meeting; inferring during the first time that no invitees for the meeting will attend the meeting remotely, present a notification to a host of the meeting, the notification indicating that no call-in link is necessary; determining in the first instance that no invitees for the meeting will be remote, present a notification to a host of the meeting, the notification indicating that no call-in link is necessary for the meeting; wherein the room is a first room, and wherein the at least one action comprises selecting a second room for the meeting that is different from the first room; wherein the geolocation information indicates that the first invitee is out of town the day of the meeting; wherein the room is a first room, and wherein the at least one action comprises selecting a second room for the meeting that is different from the first room; wherein the first selector comprises text indicating "I'll be there"; and further narrowing the abstract idea. These recited limitations in the dependent claims are mere instructions for applying the abstract idea on a computerized system such that they do not amount to significantly more than the above-identified judicial exceptions in Claims 1, 11, and 19.  Regarding Claims 14, 28 and 47-49 and 52 and the additional element of “selector(s)” “software plugin”; ; “hub device”; “device”, “meeting room hub” and “executable instructions” -it is M2106.05(d)- Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information). Regarding Claim 16, Claim 50 and Claim 51, the claim is broadly written and there is no definition of the facial recognition, machine vision and voice recognition in the Applicant’s specification therefore facial recognition can be reasonably interpreted broadly such that a person recognizes another person upon walking in a room. In addition, the claim is not specifying how the meeting room hub is linked and facial recognition is determined based on linking. Regarding Claims 39,43 and 46, 49, and the additional element of at least one action comprises transmitting a call-in link for the meeting and selectors are ‘ presented as part of a drop down menu’- is M2106.05(g)- insignificant extra solution activity.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 

obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
, 
Claims 1 , 11, 14, 16 ,19, 36, 39-40, 42-43, and 45-48, 50-52 are rejected under 35 U.S.C. 103 as being unpatentable over Dotan-Cohen, US Publication No. 20170308866 A1 [hereinafter Dotan-Cohen] in view of Pawar et al., US Publication No. 20180308067 A1 [hereinafter Pawar] and in further view of Bombolowsky et al., US Publication No. 20160189110A1 [hereinafter Bombolowsky]. 
Regarding Claim 1, 
Dotan-Cohen teaches
 At least a first device, comprising: at least one processor; and storage accessible to the at least one processor and comprising instructions executable by the at least one processor to: receive input of meeting invitees for a meeting; (Dotan-Cohen Par. 30-“User-data collection component 210 is generally responsible for accessing or receiving (and in some cases also identifying) meeting data from one or more data sources, such as data sources 104 a and 104 b through 104 n of FIG. 1. In some embodiments, user-data collection component 210 may be employed to facilitate the accumulation of user data of a particular user (or in some cases, a plurality of users including crowd-sourced data) for user activity monitor 280 and meeting event pattern inference engine 230. The data may be received (or accessed), and optionally accumulated, reformatted and/or combined, by user-data collection component 210 and stored in one or more data stores such as storage 225, where it may be available to other components of system”; Par. 19-“Turning now to FIG. 1, a block diagram is provided showing an example operating environment 100 in which some embodiments of the present disclosure may be employed. It should be understood that this and other arrangements described herein are set forth only as examples. Other arrangements and elements (e.g., machines, interfaces, functions, orders, and groupings of functions, etc.) can be used in addition to or instead of those shown, and some elements may be omitted altogether for the sake of clarity. Further, many of the elements described herein are functional entities that may be implemented as discrete or distributed components or in conjunction with other components, and in any suitable combination and location. Various functions described herein as being performed by one or more entities may be carried out by hardware, firmware, and/or software. For instance, some functions may be carried out by a processor executing instructions stored in memory.”)
generate a list of invitees based on the input of meeting invitees; (Dotan-Cohen Par. 8-“ … The method may also include receiving a first set of meeting features for a proposed meeting and determining one or more invitees from the features. Further, in some aspects, the method comprises accessing a meeting attendance model for at least one invitee of the one or more invitees. Further, the method may also include determining a likelihood of attendance for the at least one invitee. The method may also include determining a second set of meeting features optimized according to the likelihood of attendance for the at least one invitee. …”; Par. 92-“In some embodiments, proposed meeting event receiving component 262 extracts meeting features for a proposed meeting from the meeting information. Examples of extracted meeting features may include meeting features similar to those described in connection with meeting event features determiner 286 or in FIG. 3, such as, location information, day/time, attendees (or proposed attendees/invitees), recurrence, subject, urgency, or nearly any other data related to meeting events. In some aspects, proposed meeting event receiving component 262 is configured to receive inputs of meeting features. For example, in an embodiment, proposed meeting event receiving component 262 may be configured to receive an indication of one or more meeting invitees for a proposed meeting. Among other components of system 200, the meeting features for a proposed meeting determined by proposed meeting event receiving component 262 may be provided to other subcomponents of meeting manager 260. Further, these meeting features may be stored in a user profile associated with the particular meeting organizer, such as in a user profile 250.”)
… to provide input that the respective invitee will attend the meeting in person, …to provide input that the respective invitee will attend the meeting remotely, … to provide input that the respective invitee will not attend the meeting, …; (Dotan-Cohen Par. 47-“ Examples of meeting-related features, which are further discussed in FIG. 3, include:...user device-related features (which in some embodiments may be used for identifying user attendance (physical or remote), participation, and/or involvement at meeting events)”; Par.91-92-“ The user may be shown a notification in or near the meeting planner user interface that reflects the recommended (optimal) features. For example, a suggestion that the meeting organizer change a specific feature such as the time, date, location, or other feature, an indication as to who is likely to attend/not attend given the current proposed meeting features, or a confirmation that certain invitees identified by the meeting organizer are likely to attend given the meeting features for the proposed meeting….The meeting information may be received from a meeting organizer or scheduling service, and may be provided using user-data collection component 210 and/or presentation component 220. In some embodiments, proposed meeting event receiving component 262 extracts meeting features for a proposed meeting from the meeting information. Examples of extracted meeting features may include meeting features similar to those described in connection with meeting event features determiner 286 or in FIG. 3, such as, location information, day/time, attendees (or proposed attendees/invitees), recurrence, subject, urgency, or nearly any other data related to meeting events. In some aspects, proposed meeting event receiving component 262 is configured to receive inputs of meeting features. For example, in an embodiment, proposed meeting event receiving component 262 may be configured to receive an indication of one or more meeting invitees for a proposed meeting.”)
based at least in part on inferring during the first time that the first invitee will attend the meeting in person,… ; (Dotan-Cohen Par. 17-18-“ In some embodiments, a meeting attendance model may be determined from an analysis of data related to prior meetings, including data sensed by the computer technology, and used to infer meeting features for the future meetings. By using meeting attendance models to predict meeting availability and attendance, computing and facilities resources may be saved.”; Par. 47-“ Examples of meeting-related features, which are further discussed in FIG. 3, include: …location-related features, such as location of a meeting event, location of user device(s) during the meeting event (which may indicate whether a user is present, not present, or attending remotely)… user device-related features (which in some embodiments may be used for identifying user attendance (physical or remote), participation, and/or involvement at meeting events)…”).
infer, …, that the first invitee will attend the meeting remotely(Dotan-Cohen Par. 17-18-“ In some embodiments, a meeting attendance model may be determined from an analysis of data related to prior meetings, including data sensed by the computer technology, and used to infer meeting features for the future meetings. By using meeting attendance models to predict meeting availability and attendance, computing and facilities resources may be saved.”; Par. 47-“ Examples of meeting-related features, which are further discussed in FIG. 3, include: …location-related features, such as location of a meeting event, location of user device(s) during the meeting event (which may indicate whether a user is present, not present, or attending remotely)… user device-related features (which in some embodiments may be used for identifying user attendance (physical or remote), participation, and/or involvement at meeting events)…”).
infer, …, that the first invitee will attend the meeting …(Dotan-Cohen Par. 51-“ Continuing with system 200 of FIG. 2, meeting event pattern inference engine 230 is generally responsible for determining meeting patterns based on the meeting event information determined from user activity monitor 280, meeting-related information stored in storage 225, which may include historical meeting-related information, which may be determined from user activity monitor 280, and/or user data received from user-data collection component 210. In some embodiments, meeting event pattern inference engine 230 may run on a server, as a distributed application across multiple devices, or in the cloud. At a high level, meeting event pattern inference engine 230 may receive meeting event data, which may be provided from user activity monitor 280, or its subcomponents, user-data collection component 210, and/or user meeting event history from client-side applications or services associated with user activity monitor 280, or which may be stored in a user profile 250. One or more inference algorithms may be applied to the meeting event-related information to determine a set of likely meeting event patterns. For example, patterns may be determined based on similar instances of observation of meeting events or associated contextual information, which may be referred to as "in-common features" of meeting event-related information. The inferred meeting event pattern information may be provided to a meeting attendance model generator 240 and/or used to generate a pattern based prediction regarding the likely future user activity associated with future meetings, such a likelihood of attendance by the user, relevance of a meeting to the user, importance of attendance by the user, etc., given various meeting features (e.g. meeting times, duration, location, other invitees, or other features.) In some embodiments, a corresponding confidence is also determined for the patterns (or predictions based on the patterns), as described herein.”);
and based at least in part on inferring during the second time that the first invitee will attend the meeting remotely, take at least one action related to the meeting (Dotan Cohan- Par. 33-“User activity monitor 280 is generally responsible for monitoring user data or information that may be used for determining user activity information, which may include identifying and/or tracking features (sometimes referred to herein as “variables,” such as meeting features or variables) or other information relating to meeting events associated with a user. Embodiments of user activity monitor 280 may determine, from the monitored user data, user activity associated with a particular user, which may include when the user participates (or in some instances does not participate) in a meeting or event. As described previously, the user activity information determined by user activity monitor 280 may include user activity information from multiple user devices associated with the user and/or from cloud-based services associated with the user (such as email, calendars, social-media, or similar information sources), and which may include contextual information associated with the identified user activity. User activity monitor 280 may determine current or near-real-time user activity information and may also determine historical user activity information, in some embodiments, which may be determined based on gathering observations of user activity over time, accessing user logs of past activity (such as browsing history, for example), which may be stored in user account(s)/activity data 253 in a user profile 250. Further, in some embodiments, user activity monitor 280 may determine user activity (which may include historical activity) from other similar users (i.e. crowdsourcing), as described previously. For example, user data from other users co-located with the user during a meeting event may be analyzed to determine attendance, attendee participation or involvement, or additional meeting features. “Par. 17-18 &Par.47-[inferring remote attendance]; Par. 106-“In some embodiments, information from meeting attendance models for meeting invitees may be displayed or made accessible via meeting manager and presentation component 220. Similarly, a user -invitee may be able to access and aspects of view his or her meeting attendance model. This may provide an opportunity for the user to see patterns and trends that may be reflected in their meeting attendance model. “Fig. 4 & Fig. 5).
Dotan-Cohen Par. 91 teaches meeting communication and the feature is expounded upon by Pawar:
provide a respective message to each respective invitee based on the input of meeting invitees, each message comprising a user interface (UI) presentable on a display, the UI comprising a first selector that is selectable … the UI comprising a second selector that is selectable …, the UI comprising a third selector that is selectable …, wherein the first, second, and third selectors are different from each other and are concurrently presented on the UI (Pawar Par. 9-“ A poll can be generated that with customized interfaces for each of the multiple individuals. In some embodiments, each of the customized interfaces may have multiple time and location options based on the local environment and the calendar information of each of the multiple individuals.”; Par. 24-“ 6) use of custom links and graphical user interfaces for identifying meeting times and/or other options;”Par. 34-“Polling module 220 can be used to generate polls for identifying the best time and date for a meeting or event. In accordance with various embodiments, the polls can be customized for each attendee. As such, polling module 220 can use identification module 225 to identify the potential attendees and investigation module 230 to retrieve local environment information for each of the attendees. The local environment information may include, but is not limited to, local time zones, nearby conference rooms, language preferences, working hours, and the like. Using this information, polling module 220 can then generate customized polls for each individual attendee.”; Par. 36-“ Customization module 245 can analyze the responses from the polls and determine one or more times that work best for the attendees. Customization module 245 can then create custom invites that include various alterations to attributes of the invitations. For example, the invites can be translated (e.g., using translation module 235) into a preferred language identified by the local environment of one of the plurality of individuals. Other examples of attributes that can be customized include, but are not limited to, a subject field, a location field, a notes field, or a time field. For example, if a first attendee is at a first location and a second attendee is at a second location, the location field can be changed in each invite to show only the corresponding location. In some embodiments, the customized invites may provide an indication (e.g., icon, color code, menu option) for selecting one of the other possible attribute options (e.g., language, other locations, etc.). As such, if an invite has a specific location and the user then has to travel, the user may select, or request, another option (e.g., remote conferencing information).; Par. 38-“ GUI generation module 255 can generate one or more GUI screens that allow for interaction with a user. In at least one embodiment, GUI generation module 255 can generate a graphical user interface allowing a user to respond to polls, set preferences, review polling results, schedule meetings, review reports, and/or otherwise receive or convey information to the user.””)
… select a room for the respective meeting; (Pawar Par. 23-“ some embodiments allow for custom generated invites with attendee specific meeting attributes like subject, location, body, language, etc. As a result, the attendees at a first location would receive information about a local conference room for attending the meeting, while attendees at a second location might receive information about their local conference room. Similarly, remote attendees may only receive information about telephone or video conference (e.g., using Skype). Other customization, like language preference, notes from the organizer, etc. may be provided in some embodiments.”; Par. 31-*Similarly, some embodiments may include a reservation module (not shown) that can reserve rooms in one or more locations and/or set up remote conferencing information.”)
Dotan-Cohen and Pawar are directed to meeting scheduling. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the notification features of Dotan-Cohen to improve upon meeting communication, as taught by Pawar, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Dotan-Cohen with the motivation to improve the meeting scheduling processes. (Pawar Par. 2).
Dotan-Cohen in view of Pawar teach attendance modeling and the feature is expounded upon by Bombolowsky:
infer during a first time, and based on a first invitee selecting the first selector from a respective message sent to the first invitee that  the first invitee will attend the meeting in person( Bombolowsky Par. 14 -19-“The invited participants can choose to accept or decline a meeting request related to the meeting, or in some examples indicate a tentative “yes” or “no.” Invited participants can intend to participate in the meeting by any feasible mode of attendance (e.g. in person, by telephone or videoconference, by use of a networked meeting portal, etc.).”; Par. 18-“Computer-implemented meting enhancement functionality (referred to herein generally as meeting enhancement functionality) consistent with implementations of the current subject matter can include capabilities relating to tracking or otherwise estimating one or more of a current location of an invited meeting participant, a predicted location of an invited meeting participant, etc. Additionally or in the alternative, meeting enhancement functionality can include capabilities relating to estimating or predicting whether an invited meeting participant is likely to actually participate in a meeting based on current or predicted location information about the invited participant.”)
…, based on geolocation information associated with the first invitee and during a second time later than the first time, that the first invitee will attend the meeting …( Bombolowsky Par. 19-“ The meeting enhancement functionality can estimate or otherwise access stored and periodically updated location information about an invited participant, such as for example geo-location information. In other examples, current location information can be queried and updated periodically, upon a request received from a meeting organizer or other authorized user to refresh the information, etc. Location information of an invited participant can optionally be made available to the meeting enhancement functionality only if such access is approved by the invited participant, for example via a configurable software or hardware setting, by a response from the invited participant to a request displayed or otherwise conveyed via a user interface or the like, etc.”; Par. 24-“ An invited participant who is not at a meeting location or meeting access point and is not moving when the meeting start time is reached or approached can be indicated as possibly having forgotten the meeting. If an invited participant is indicated as currently using a computer but not at a physical meeting location, that invited participant can be indicated as potentially needing to join the meeting by a remote access mode (e.g. telephone, video conference, networked meeting portal, etc.). The meeting organizer can be prompted to send the necessary remote access information to enable the invited participant to join.”); 
Dotan-Cohen, Pawar, and Bombolowsky are directed to meeting scheduling. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the meeting features of Dotan-Cohen in view of Pawar to improve upon meeting communication, as taught by Bombolowsky, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Dotan-Cohen in view of Pawar with the motivation of meeting enhancement functionality to provide useful, timely information to a meeting organizer and optionally to other participants in a meeting regarding one or more of current locations of other meeting participants at or near the time of the meeting (Bombolowsky Par. 4).
 
Claims 2 -10-  Cancelled
Regarding Claim 11, 
Dotan-Cohen teaches
 A computer readable storage medium (CRSM) that is not a transitory signal, the computer readable storage medium comprising instructions executable by at least one processor to: (Dotan-Cohen Par. 121-“Computing device 600 typically includes a variety of computer-readable media. Computer-readable media can be any available media that can be accessed by computing device 600 and includes both volatile and nonvolatile media, removable and non-removable media. By way of example, and not limitation, computer-readable media may comprise computer storage media and communication media. Computer storage media includes both volatile and nonvolatile, removable and non-removable media implemented in any method or technology for storage of information such as computer-readable instructions, data structures, program modules, or other data. Computer storage media includes, but is not limited to, RAM, ROM, EEPROM, flash memory or other memory technology, CD-ROM, digital versatile disks (DVDs) or other optical disk storage, magnetic cassettes, magnetic tape, magnetic disk storage or other magnetic storage devices, or any other medium which can be used to store the desired information and which can be accessed by computing device 600. Computer storage media does not comprise signals per se.”)
receive input of meeting invitees for a meeting; (Dotan-Cohen Par. 30-“User-data collection component 210 is generally responsible for accessing or receiving (and in some cases also identifying) meeting data from one or more data sources, such as data sources 104 a and 104 b through 104 n of FIG. 1. In some embodiments, user-data collection component 210 may be employed to facilitate the accumulation of user data of a particular user (or in some cases, a plurality of users including crowd-sourced data) for user activity monitor 280 and meeting event pattern inference engine 230. The data may be received (or accessed), and optionally accumulated, reformatted and/or combined, by user-data collection component 210 and stored in one or more data stores such as storage 225, where it may be available to other components of system”; Par. 19-“Turning now to FIG. 1, a block diagram is provided showing an example operating environment 100 in which some embodiments of the present disclosure may be employed. It should be understood that this and other arrangements described herein are set forth only as examples. Other arrangements and elements (e.g., machines, interfaces, functions, orders, and groupings of functions, etc.) can be used in addition to or instead of those shown, and some elements may be omitted altogether for the sake of clarity. Further, many of the elements described herein are functional entities that may be implemented as discrete or distributed components or in conjunction with other components, and in any suitable combination and location. Various functions described herein as being performed by one or more entities may be carried out by hardware, firmware, and/or software. For instance, some functions may be carried out by a processor executing instructions stored in memory.”)
generate a list of invitees based on the input of meeting invitees; (Dotan-Cohen Par. 8-“ … The method may also include receiving a first set of meeting features for a proposed meeting and determining one or more invitees from the features. Further, in some aspects, the method comprises accessing a meeting attendance model for at least one invitee of the one or more invitees. Further, the method may also include determining a likelihood of attendance for the at least one invitee. The method may also include determining a second set of meeting features optimized according to the likelihood of attendance for the at least one invitee. …”; Par. 92-“In some embodiments, proposed meeting event receiving component 262 extracts meeting features for a proposed meeting from the meeting information. Examples of extracted meeting features may include meeting features similar to those described in connection with meeting event features determiner 286 or in FIG. 3, such as, location information, day/time, attendees (or proposed attendees/invitees), recurrence, subject, urgency, or nearly any other data related to meeting events. In some aspects, proposed meeting event receiving component 262 is configured to receive inputs of meeting features. For example, in an embodiment, proposed meeting event receiving component 262 may be configured to receive an indication of one or more meeting invitees for a proposed meeting. Among other components of system 200, the meeting features for a proposed meeting determined by proposed meeting event receiving component 262 may be provided to other subcomponents of meeting manager 260. Further, these meeting features may be stored in a user profile associated with the particular meeting organizer, such as in a user profile 250.”)
…to provide input that the respective invitee will attend the meeting in person, … to provide input that the respective invitee will attend the meeting remotely, … to provide input that the respective invitee will not attend the meeting, …; (Dotan-Cohen Par. 47-“ Examples of meeting-related features, which are further discussed in FIG. 3, include:...user device-related features (which in some embodiments may be used for identifying user attendance (physical or remote), participation, and/or involvement at meeting events)”; Par.91-92-“ The user may be shown a notification in or near the meeting planner user interface that reflects the recommended (optimal) features. For example, a suggestion that the meeting organizer change a specific feature such as the time, date, location, or other feature, an indication as to who is likely to attend/not attend given the current proposed meeting features, or a confirmation that certain invitees identified by the meeting organizer are likely to attend given the meeting features for the proposed meeting….The meeting information may be received from a meeting organizer or scheduling service, and may be provided using user-data collection component 210 and/or presentation component 220. In some embodiments, proposed meeting event receiving component 262 extracts meeting features for a proposed meeting from the meeting information. Examples of extracted meeting features may include meeting features similar to those described in connection with meeting event features determiner 286 or in FIG. 3, such as, location information, day/time, attendees (or proposed attendees/invitees), recurrence, subject, urgency, or nearly any other data related to meeting events. In some aspects, proposed meeting event receiving component 262 is configured to receive inputs of meeting features. For example, in an embodiment, proposed meeting event receiving component 262 may be configured to receive an indication of one or more meeting invitees for a proposed meeting.”)
based at least in part on inferring in the first instance that the first invitee will attend the meeting in person,… ; (Dotan-Cohen Par. 17-18-“ In some embodiments, a meeting attendance model may be determined from an analysis of data related to prior meetings, including data sensed by the computer technology, and used to infer meeting features for the future meetings. By using meeting attendance models to predict meeting availability and attendance, computing and facilities resources may be saved.”; Par. 47-“ Examples of meeting-related features, which are further discussed in FIG. 3, include: …location-related features, such as location of a meeting event, location of user device(s) during the meeting event (which may indicate whether a user is present, not present, or attending remotely)… user device-related features (which in some embodiments may be used for identifying user attendance (physical or remote), participation, and/or involvement at meeting events)…”).
infer, …, that the first invitee will attend the meeting remotely(Dotan-Cohen Par. 17-18-“ In some embodiments, a meeting attendance model may be determined from an analysis of data related to prior meetings, including data sensed by the computer technology, and used to infer meeting features for the future meetings. By using meeting attendance models to predict meeting availability and attendance, computing and facilities resources may be saved.”; Par. 47-“ Examples of meeting-related features, which are further discussed in FIG. 3, include: …location-related features, such as location of a meeting event, location of user device(s) during the meeting event (which may indicate whether a user is present, not present, or attending remotely)… user device-related features (which in some embodiments may be used for identifying user attendance (physical or remote), participation, and/or involvement at meeting events)…”).
infer, …, that the first invitee will attend the meeting (Dotan-Cohen Par. 51-“ Continuing with system 200 of FIG. 2, meeting event pattern inference engine 230 is generally responsible for determining meeting patterns based on the meeting event information determined from user activity monitor 280, meeting-related information stored in storage 225, which may include historical meeting-related information, which may be determined from user activity monitor 280, and/or user data received from user-data collection component 210. In some embodiments, meeting event pattern inference engine 230 may run on a server, as a distributed application across multiple devices, or in the cloud. At a high level, meeting event pattern inference engine 230 may receive meeting event data, which may be provided from user activity monitor 280, or its subcomponents, user-data collection component 210, and/or user meeting event history from client-side applications or services associated with user activity monitor 280, or which may be stored in a user profile 250. One or more inference algorithms may be applied to the meeting event-related information to determine a set of likely meeting event patterns. For example, patterns may be determined based on similar instances of observation of meeting events or associated contextual information, which may be referred to as "in-common features" of meeting event-related information. The inferred meeting event pattern information may be provided to a meeting attendance model generator 240 and/or used to generate a pattern based prediction regarding the likely future user activity associated with future meetings, such a likelihood of attendance by the user, relevance of a meeting to the user, importance of attendance by the user, etc., given various meeting features (e.g. meeting times, duration, location, other invitees, or other features.) In some embodiments, a corresponding confidence is also determined for the patterns (or predictions based on the patterns), as described herein.”);
and based at least in part on inferring during the second instance that the first invitee will attend the meeting remotely, take at least one action related to the meeting (Dotan Cohan- Par. 33-“User activity monitor 280 is generally responsible for monitoring user data or information that may be used for determining user activity information, which may include identifying and/or tracking features (sometimes referred to herein as “variables,” such as meeting features or variables) or other information relating to meeting events associated with a user. Embodiments of user activity monitor 280 may determine, from the monitored user data, user activity associated with a particular user, which may include when the user participates (or in some instances does not participate) in a meeting or event. As described previously, the user activity information determined by user activity monitor 280 may include user activity information from multiple user devices associated with the user and/or from cloud-based services associated with the user (such as email, calendars, social-media, or similar information sources), and which may include contextual information associated with the identified user activity. User activity monitor 280 may determine current or near-real-time user activity information and may also determine historical user activity information, in some embodiments, which may be determined based on gathering observations of user activity over time, accessing user logs of past activity (such as browsing history, for example), which may be stored in user account(s)/activity data 253 in a user profile 250. Further, in some embodiments, user activity monitor 280 may determine user activity (which may include historical activity) from other similar users (i.e. crowdsourcing), as described previously. For example, user data from other users co-located with the user during a meeting event may be analyzed to determine attendance, attendee participation or involvement, or additional meeting features.”Par. 17-18 &Par.47-[inferring remote attendance]; Par. 106-“In some embodiments, information from meeting attendance models for meeting invitees may be displayed or made accessible via meeting manager and presentation component 220. Similarly, a user -invitee may be able to access and aspects of view his or her meeting attendance model. This may provide an opportunity for the user to see patterns and trends that may be reflected in their meeting attendance model.” Fig. 4 & Fig. 5).
Dotan-Cohen Par. 91 teaches determining conference room availability and the feature is expounded upon by Pawar:
provide a respective message to each respective invitee based on the input of meeting invitees, each message comprising a user interface (UI) presentable on a display, the UI comprising a first selector that is selectable …, the UI comprising a second selector that is selectable …, the UI comprising a third selector that is selectable …, wherein the first, second, and third selectors are different from each other and are concurrently presented on the UI (Pawar Par. 9-“ A poll can be generated that with customized interfaces for each of the multiple individuals. In some embodiments, each of the customized interfaces may have multiple time and location options based on the local environment and the calendar information of each of the multiple individuals.”; Par. 24-“ 6) use of custom links and graphical user interfaces for identifying meeting times and/or other options;”Par. 34-“Polling module 220 can be used to generate polls for identifying the best time and date for a meeting or event. In accordance with various embodiments, the polls can be customized for each attendee. As such, polling module 220 can use identification module 225 to identify the potential attendees and investigation module 230 to retrieve local environment information for each of the attendees. The local environment information may include, but is not limited to, local time zones, nearby conference rooms, language preferences, working hours, and the like. Using this information, polling module 220 can then generate customized polls for each individual attendee.”; Par. 36-“ Customization module 245 can analyze the responses from the polls and determine one or more times that work best for the attendees. Customization module 245 can then create custom invites that include various alterations to attributes of the invitations. For example, the invites can be translated (e.g., using translation module 235) into a preferred language identified by the local environment of one of the plurality of individuals. Other examples of attributes that can be customized include, but are not limited to, a subject field, a location field, a notes field, or a time field. For example, if a first attendee is at a first location and a second attendee is at a second location, the location field can be changed in each invite to show only the corresponding location. In some embodiments, the customized invites may provide an indication (e.g., icon, color code, menu option) for selecting one of the other possible attribute options (e.g., language, other locations, etc.). As such, if an invite has a specific location and the user then has to travel, the user may select, or request, another option (e.g., remote conferencing information). Par. 38-“ GUI generation module 255 can generate one or more GUI screens that allow for interaction with a user. In at least one embodiment, GUI generation module 255 can generate a graphical user interface allowing a user to respond to polls, set preferences, review polling results, schedule meetings, review reports, and/or otherwise receive or convey information to the user.””)
… select a room for the respective meeting; (Pawar Par. 23-“ some embodiments allow for custom generated invites with attendee specific meeting attributes like subject, location, body, language, etc. As a result, the attendees at a first location would receive information about a local conference room for attending the meeting, while attendees at a second location might receive information about their local conference room. Similarly, remote attendees may only receive information about telephone or video conference (e.g., using Skype). Other customization, like language preference, notes from the organizer, etc. may be provided in some embodiments.”; Par. 31-*Similarly, some embodiments may include a reservation module (not shown) that can reserve rooms in one or more locations and/or set up remote conferencing information.”)
Dotan-Cohen and Pawar are directed to meeting scheduling. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the notification features of Dotan-Cohen to improve upon meeting communication, as taught by Pawar, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Dotan-Cohen with the motivation to improve the meeting scheduling processes. (Pawar Par. 2).
Dotan-Cohen in view of Pawar teach attendance modeling and the feature is expounded upon by Bombolowsky:
infer during a first time, and based on a first invitee selecting the first selector from a respective message sent to the first invitee that  the first invitee will attend the meeting in person( Bombolowsky Par. 14 -19-“The invited participants can choose to accept or decline a meeting request related to the meeting, or in some examples indicate a tentative “yes” or “no.” Invited participants can intend to participate in the meeting by any feasible mode of attendance (e.g. in person, by telephone or videoconference, by use of a networked meeting portal, etc.).”; Par. 18-“Computer-implemented meting enhancement functionality (referred to herein generally as meeting enhancement functionality) consistent with implementations of the current subject matter can include capabilities relating to tracking or otherwise estimating one or more of a current location of an invited meeting participant, a predicted location of an invited meeting participant, etc. Additionally or in the alternative, meeting enhancement functionality can include capabilities relating to estimating or predicting whether an invited meeting participant is likely to actually participate in a meeting based on current or predicted location information about the invited participant.”)
…, based on geolocation information associated with the first invitee and during a second instance later than the first instance, …(Bombolowsky Par. 19-“ The meeting enhancement functionality can estimate or otherwise access stored and periodically updated location information about an invited participant, such as for example geo-location information. In other examples, current location information can be queried and updated periodically, upon a request received from a meeting organizer or other authorized user to refresh the information, etc. Location information of an invited participant can optionally be made available to the meeting enhancement functionality only if such access is approved by the invited participant, for example via a configurable software or hardware setting, by a response from the invited participant to a request displayed or otherwise conveyed via a user interface or the like, etc.”; Par. 24-“ An invited participant who is not at a meeting location or meeting access point and is not moving when the meeting start time is reached or approached can be indicated as possibly having forgotten the meeting. If an invited participant is indicated as currently using a computer but not at a physical meeting location, that invited participant can be indicated as potentially needing to join the meeting by a remote access mode (e.g. telephone, video conference, networked meeting portal, etc.). The meeting organizer can be prompted to send the necessary remote access information to enable the invited participant to join.”); 
Dotan-Cohen, Pawar, and Bombolowsky are directed to meeting scheduling. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the meeting features of Dotan-Cohen in view of Pawar to improve upon meeting communication, as taught by Bombolowsky, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Dotan-Cohen in view of Pawar with the motivation of meeting enhancement functionality to provide useful, timely information to a meeting organizer and optionally to other participants in a meeting regarding one or more of current locations of other meeting participants at or near the time of the meeting (Bombolowsky Par. 4).

Regarding Claim 12- Cancelled
Regarding Claim 13, Cancelled
Regarding Claim 14, Dotan-Cohen teaches
The CRSM of Claim 11, wherein the geolocation information is determined using meeting room hub at a location of the meeting, the hub established by an electronic device. (Dotan-Cohen Par. 56-“ Semantic information analyzer 233 may also be used to characterize contextual information associated with the meeting event, such as determining that a location associated with the meeting event corresponds to a hub or venue of interest to the user (such as the user profile's work, home, or the like) based on frequency of user visits. For example, the user's home hub may be determined (using semantic analysis logic) to be the location where the user profile spends most of her time between 8 PM and 6 AM. Similarly, the semantic analysis may determine time of day that correspond to working hours, lunchtime, commute time, etc. Semantic information analyzer 233 may also operate to detect meeting event responses for each historic or current meeting event. The meeting event responses may be associated with a meeting event response type, such as: accepted, rejected, proposed a new time, responded as tentative, and/or did not respond. In some embodiments, each meeting event for a user identified by historical meeting events identifier 231 may be stored (for example in meeting history 256 of user profile 250) with an indication of the meeting response type. In this way, the semantic analysis provided by semantic information analyzer 233 may provide other relevant features of meeting event events that may be used for determining meeting event patterns for a user.”)

Regarding Claim 15- Cancelled
Regarding Claim 16, Dotan-Cohen teaches
The CRSM of Claim 11, wherein the geolocation information is determined using face recognition. (Dotan-Cohen Par. 123-“ The I/O ports 618 allow computing device 600 to be logically coupled to other devices, including I/O components 620, some of which may be built in. Illustrative components include a microphone, joystick, game pad, satellite dish, scanner, printer, wireless device, etc. The I/O components 620 may provide a natural user interface (NUI) that processes air gestures, voice, or other physiological inputs generated by a user. In some instances, inputs may be transmitted to an appropriate network element for further processing. An NUI may implement any combination of speech recognition, touch and stylus recognition, facial recognition, biometric recognition, gesture recognition both on screen and adjacent to the screen, air gestures, head and eye tracking, and touch recognition associated with displays on the computing device 600.”; Par. 50; Par. 31)
Claims 17-18- Cancelled
Regarding Claim 19, 
Dotan-Cohen teaches
 A method, comprising: receiving input of meeting invitees for a meeting; (Dotan-Cohen Par. 30-“User-data collection component 210 is generally responsible for accessing or receiving (and in some cases also identifying) meeting data from one or more data sources, such as data sources 104 a and 104 b through 104 n of FIG. 1. In some embodiments, user-data collection component 210 may be employed to facilitate the accumulation of user data of a particular user (or in some cases, a plurality of users including crowd-sourced data) for user activity monitor 280 and meeting event pattern inference engine 230. The data may be received (or accessed), and optionally accumulated, reformatted and/or combined, by user-data collection component 210 and stored in one or more data stores such as storage 225, where it may be available to other components of system”; Par. 19-“Turning now to FIG. 1, a block diagram is provided showing an example operating environment 100 in which some embodiments of the present disclosure may be employed. It should be understood that this and other arrangements described herein are set forth only as examples. Other arrangements and elements (e.g., machines, interfaces, functions, orders, and groupings of functions, etc.) can be used in addition to or instead of those shown, and some elements may be omitted altogether for the sake of clarity. Further, many of the elements described herein are functional entities that may be implemented as discrete or distributed components or in conjunction with other components, and in any suitable combination and location. Various functions described herein as being performed by one or more entities may be carried out by hardware, firmware, and/or software. For instance, some functions may be carried out by a processor executing instructions stored in memory.”)
generating a list of invitees based on the input of meeting invitees; (Dotan-Cohen Par. 8-“ … The method may also include receiving a first set of meeting features for a proposed meeting and determining one or more invitees from the features. Further, in some aspects, the method comprises accessing a meeting attendance model for at least one invitee of the one or more invitees. Further, the method may also include determining a likelihood of attendance for the at least one invitee. The method may also include determining a second set of meeting features optimized according to the likelihood of attendance for the at least one invitee. …”; Par. 92-“In some embodiments, proposed meeting event receiving component 262 extracts meeting features for a proposed meeting from the meeting information. Examples of extracted meeting features may include meeting features similar to those described in connection with meeting event features determiner 286 or in FIG. 3, such as, location information, day/time, attendees (or proposed attendees/invitees), recurrence, subject, urgency, or nearly any other data related to meeting events. In some aspects, proposed meeting event receiving component 262 is configured to receive inputs of meeting features. For example, in an embodiment, proposed meeting event receiving component 262 may be configured to receive an indication of one or more meeting invitees for a proposed meeting. Among other components of system 200, the meeting features for a proposed meeting determined by proposed meeting event receiving component 262 may be provided to other subcomponents of meeting manager 260. Further, these meeting features may be stored in a user profile associated with the particular meeting organizer, such as in a user profile 250.”)
… to provide input that the respective invitee will attend the meeting in person, … to provide input that the respective invitee will attend the meeting remotely, … to provide input that the respective invitee will not attend the meeting, …; (Dotan-Cohen Par. 47-“ Examples of meeting-related features, which are further discussed in FIG. 3, include:...user device-related features (which in some embodiments may be used for identifying user attendance (physical or remote), participation, and/or involvement at meeting events)”; Par.91-92-“ The user may be shown a notification in or near the meeting planner user interface that reflects the recommended (optimal) features. For example, a suggestion that the meeting organizer change a specific feature such as the time, date, location, or other feature, an indication as to who is likely to attend/not attend given the current proposed meeting features, or a confirmation that certain invitees identified by the meeting organizer are likely to attend given the meeting features for the proposed meeting….The meeting information may be received from a meeting organizer or scheduling service, and may be provided using user-data collection component 210 and/or presentation component 220. In some embodiments, proposed meeting event receiving component 262 extracts meeting features for a proposed meeting from the meeting information. Examples of extracted meeting features may include meeting features similar to those described in connection with meeting event features determiner 286 or in FIG. 3, such as, location information, day/time, attendees (or proposed attendees/invitees), recurrence, subject, urgency, or nearly any other data related to meeting events. In some aspects, proposed meeting event receiving component 262 is configured to receive inputs of meeting features. For example, in an embodiment, proposed meeting event receiving component 262 may be configured to receive an indication of one or more meeting invitees for a proposed meeting.”)
based at least in part on inferring in the first instance that the first invitee will attend the meeting in person,… ; (Dotan-Cohen2 Par. 17-18-“ In some embodiments, a meeting attendance model may be determined from an analysis of data related to prior meetings, including data sensed by the computer technology, and used to infer meeting features for the future meetings. By using meeting attendance models to predict meeting availability and attendance, computing and facilities resources may be saved.”; Par. 47-“ Examples of meeting-related features, which are further discussed in FIG. 3, include: …location-related features, such as location of a meeting event, location of user device(s) during the meeting event (which may indicate whether a user is present, not present, or attending remotely)… user device-related features (which in some embodiments may be used for identifying user attendance (physical or remote), participation, and/or involvement at meeting events)…”).
inferring, …, that the first invitee will attend the meeting remotely(Dotan-Cohen2 Par. 17-18-“ In some embodiments, a meeting attendance model may be determined from an analysis of data related to prior meetings, including data sensed by the computer technology, and used to infer meeting features for the future meetings. By using meeting attendance models to predict meeting availability and attendance, computing and facilities resources may be saved.”; Par. 47-“ Examples of meeting-related features, which are further discussed in FIG. 3, include: …location-related features, such as location of a meeting event, location of user device(s) during the meeting event (which may indicate whether a user is present, not present, or attending remotely)… user device-related features (which in some embodiments may be used for identifying user attendance (physical or remote), participation, and/or involvement at meeting events)…”).
infer, …, that the first invitee will attend the meeting(Dotan-Cohen Par. 51-“ Continuing with system 200 of FIG. 2, meeting event pattern inference engine 230 is generally responsible for determining meeting patterns based on the meeting event information determined from user activity monitor 280, meeting-related information stored in storage 225, which may include historical meeting-related information, which may be determined from user activity monitor 280, and/or user data received from user-data collection component 210. In some embodiments, meeting event pattern inference engine 230 may run on a server, as a distributed application across multiple devices, or in the cloud. At a high level, meeting event pattern inference engine 230 may receive meeting event data, which may be provided from user activity monitor 280, or its subcomponents, user-data collection component 210, and/or user meeting event history from client-side applications or services associated with user activity monitor 280, or which may be stored in a user profile 250. One or more inference algorithms may be applied to the meeting event-related information to determine a set of likely meeting event patterns. For example, patterns may be determined based on similar instances of observation of meeting events or associated contextual information, which may be referred to as "in-common features" of meeting event-related information. The inferred meeting event pattern information may be provided to a meeting attendance model generator 240 and/or used to generate a pattern based prediction regarding the likely future user activity associated with future meetings, such a likelihood of attendance by the user, relevance of a meeting to the user, importance of attendance by the user, etc., given various meeting features (e.g. meeting times, duration, location, other invitees, or other features.) In some embodiments, a corresponding confidence is also determined for the patterns (or predictions based on the patterns), as described herein.”);
and based at least in part on inferring during the second instance that the first invitee will attend the meeting remotely, taking at least one action related to the meeting (Dotan Cohan- Par. 33-“User activity monitor 280 is generally responsible for monitoring user data or information that may be used for determining user activity information, which may include identifying and/or tracking features (sometimes referred to herein as “variables,” such as meeting features or variables) or other information relating to meeting events associated with a user. Embodiments of user activity monitor 280 may determine, from the monitored user data, user activity associated with a particular user, which may include when the user participates (or in some instances does not participate) in a meeting or event. As described previously, the user activity information determined by user activity monitor 280 may include user activity information from multiple user devices associated with the user and/or from cloud-based services associated with the user (such as email, calendars, social-media, or similar information sources), and which may include contextual information associated with the identified user activity. User activity monitor 280 may determine current or near-real-time user activity information and may also determine historical user activity information, in some embodiments, which may be determined based on gathering observations of user activity over time, accessing user logs of past activity (such as browsing history, for example), which may be stored in user account(s)/activity data 253 in a user profile 250. Further, in some embodiments, user activity monitor 280 may determine user activity (which may include historical activity) from other similar users (i.e. crowdsourcing), as described previously. For example, user data from other users co-located with the user during a meeting event may be analyzed to determine attendance, attendee participation or involvement, or additional meeting features.”Par. 17-18 &Par.47-[inferring remote attendance]; Par. 106-“In some embodiments, information from meeting attendance models for meeting invitees may be displayed or made accessible via meeting manager and presentation component 220. Similarly, a user -invitee may be able to access and aspects of view his or her meeting attendance model. This may provide an opportunity for the user to see patterns and trends that may be reflected in their meeting attendance model.” Fig. 4 & Fig. 5).
Dotan-Cohen Par. 91 teaches determining conference room availability and the feature is expounded upon by Pawar:
provide a respective message to each respective invitee based on the input of meeting invitees, each message comprising a user interface (UI) presentable on a display, the UI comprising a first selector that is selectable …, the UI comprising a second selector that is selectable …, the UI comprising a third selector that is selectable …, wherein the first, second, and third selectors are different from each other and are concurrently presented on the UI (Pawar Par. 9-“ A poll can be generated that with customized interfaces for each of the multiple individuals. In some embodiments, each of the customized interfaces may have multiple time and location options based on the local environment and the calendar information of each of the multiple individuals.”; Par. 24-“ 6) use of custom links and graphical user interfaces for identifying meeting times and/or other options;”Par. 34-“Polling module 220 can be used to generate polls for identifying the best time and date for a meeting or event. In accordance with various embodiments, the polls can be customized for each attendee. As such, polling module 220 can use identification module 225 to identify the potential attendees and investigation module 230 to retrieve local environment information for each of the attendees. The local environment information may include, but is not limited to, local time zones, nearby conference rooms, language preferences, working hours, and the like. Using this information, polling module 220 can then generate customized polls for each individual attendee.”; Par. 36-“ Customization module 245 can analyze the responses from the polls and determine one or more times that work best for the attendees. Customization module 245 can then create custom invites that include various alterations to attributes of the invitations. For example, the invites can be translated (e.g., using translation module 235) into a preferred language identified by the local environment of one of the plurality of individuals. Other examples of attributes that can be customized include, but are not limited to, a subject field, a location field, a notes field, or a time field. For example, if a first attendee is at a first location and a second attendee is at a second location, the location field can be changed in each invite to show only the corresponding location. In some embodiments, the customized invites may provide an indication (e.g., icon, color code, menu option) for selecting one of the other possible attribute options (e.g., language, other locations, etc.). As such, if an invite has a specific location and the user then has to travel, the user may select, or request, another option (e.g., remote conferencing information).; Par. 38-“ GUI generation module 255 can generate one or more GUI screens that allow for interaction with a user. In at least one embodiment, GUI generation module 255 can generate a graphical user interface allowing a user to respond to polls, set preferences, review polling results, schedule meetings, review reports, and/or otherwise receive or convey information to the user.”)
… selecting a room for the respective meeting; (Pawar Par. 23-“ some embodiments allow for custom generated invites with attendee specific meeting attributes like subject, location, body, language, etc. As a result, the attendees at a first location would receive information about a local conference room for attending the meeting, while attendees at a second location might receive information about their local conference room. Similarly, remote attendees may only receive information about telephone or video conference (e.g., using Skype). Other customization, like language preference, notes from the organizer, etc. may be provided in some embodiments.”; Par. 31-*Similarly, some embodiments may include a reservation module (not shown) that can reserve rooms in one or more locations and/or set up remote conferencing information.”)
Dotan-Cohen and Pawar are directed to meeting scheduling. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the notification features of Dotan-Cohen to improve upon meeting communication, as taught by Pawar, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Dotan-Cohen with the motivation to improve the meeting scheduling processes. (Pawar Par. 2).
Dotan-Cohen in view of Pawar teach attendance modeling and the feature is expounded upon by Bombolowsky:
inferring in a first instance, and based on a first invitee selecting the first selector from a respective message sent to the first invitee that  the first invitee will attend the meeting in person( Bombolowsky Par. 14 -19-“The invited participants can choose to accept or decline a meeting request related to the meeting, or in some examples indicate a tentative “yes” or “no.” Invited participants can intend to participate in the meeting by any feasible mode of attendance (e.g. in person, by telephone or videoconference, by use of a networked meeting portal, etc.).”; Par. 18-“Computer-implemented meting enhancement functionality (referred to herein generally as meeting enhancement functionality) consistent with implementations of the current subject matter can include capabilities relating to tracking or otherwise estimating one or more of a current location of an invited meeting participant, a predicted location of an invited meeting participant, etc. Additionally or in the alternative, meeting enhancement functionality can include capabilities relating to estimating or predicting whether an invited meeting participant is likely to actually participate in a meeting based on current or predicted location information about the invited participant.”)
…, based on geolocation information associated with the first invitee and during a second instance later than the first instance, attend the meeting …(Bombolowsky Par. 19-“ The meeting enhancement functionality can estimate or otherwise access stored and periodically updated location information about an invited participant, such as for example geo-location information. In other examples, current location information can be queried and updated periodically, upon a request received from a meeting organizer or other authorized user to refresh the information, etc. Location information of an invited participant can optionally be made available to the meeting enhancement functionality only if such access is approved by the invited participant, for example via a configurable software or hardware setting, by a response from the invited participant to a request displayed or otherwise conveyed via a user interface or the like, etc.”; Par. 24-“ An invited participant who is not at a meeting location or meeting access point and is not moving when the meeting start time is reached or approached can be indicated as possibly having forgotten the meeting. If an invited participant is indicated as currently using a computer but not at a physical meeting location, that invited participant can be indicated as potentially needing to join the meeting by a remote access mode (e.g. telephone, video conference, networked meeting portal, etc.). The meeting organizer can be prompted to send the necessary remote access information to enable the invited participant to join.”); 
Dotan-Cohen, Pawar and Bombolowsky are directed to meeting scheduling. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the meeting features of Dotan-Cohen in view of Pawar to improve upon meeting communication, as taught by Bombolowsky, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Dotan-Cohen in view of Pawar with the motivation of meeting enhancement functionality to provide useful, timely information to a meeting organizer and optionally to other participants in a meeting regarding one or more of current locations of other meeting participants at or near the time of the meeting (Bombolowsky Par. 4).
Regarding Claims 21-23 
Claim 27 -  Cancelled
Claims 29- 32 – Cancelled 
Claims 34 - Canceled
Regarding Claim 35, Claim 41 and Claim 44 - Cancelled
Regarding Claim 36, Claim 42 and Claim 45 Dotan-Cohen in view of Pawar in further view of Bombolowsky teach the at least first device of Claim 1,… , the CRSM of Claim 11… , and the method of Claim 19,… Dotan-Cohen updating meeting location in Par. 38 and the following feature is expounded upon by Pawar:
wherein the room is a first room, and wherein the at least one action comprises selecting a second room for the meeting that is different from the first room. (Pawar Par. 36-" Customization module 245 can analyze the responses from the polls and determine one or more times that work best for the attendees. Customization module 245 can then create custom invites that include various alterations to attributes of the invitations. For example, the invites can be translated (e.g., using translation module 235) into a preferred language identified by the local environment of one of the plurality of individuals. Other examples of attributes that can be customized include, but are not limited to, a subject field, a location field, a notes field, or a time field. For example, if a first attendee is at a first location and a second attendee is at a second location, the location field can be changed in each invite to show only the corresponding location. In some embodiments, the customized invites may provide an indication (e.g., icon, color code, menu option) for selecting one of the other possible attribute options (e.g., language, other locations, etc.). As such, if an invite has a specific location and the user then has to travel, the user may select, or request, another option (e.g., remote conferencing information).”; Claim 20-“ wherein the meeting invite includes an option to change the location to another location shown to a second individual from the plurality of individuals.”; Par 23 &21)
Dotan-Cohen and Pawar are directed to meeting scheduling. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the notification features of Dotan-Cohen to improve upon meeting communication, as taught by Pawar, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Dotan-Cohen with the motivation to improve the meeting scheduling processes. (Pawar Par. 2).
Regarding Claim 37 - Cancelled
Regarding Claim 38 - Cancelled

Regarding Claim 39, Claim 43 and Claim 46 Dotan-Cohen in view of Pawar in further view of Bombolowsky teach the at least first device of Claim 1,… , the CRSM of Claim 11… , and the method of Claim 19,… Dotan-Cohen updating meeting location in Par. 38 and the following feature is expounded upon by Pawar:
wherein the at least one action comprises transmitting a call-in link for the meeting. (Pawar Par. 23-“ Similarly, remote attendees may only receive information about telephone or video conference (e.g., using Skype). Other customization, like language preference, notes from the organizer, etc. may be provided in some embodiments.”; Par. 36-" Other examples of attributes that can be customized include, but are not limited to, a subject field, a location field, a notes field, or a time field. For example, if a first attendee is at a first location and a second attendee is at a second location, the location field can be changed in each invite to show only the corresponding location. In some embodiments, the customized invites may provide an indication (e.g., icon, color code, menu option) for selecting one of the other possible attribute options (e.g., language, other locations, etc.). As such, if an invite has a specific location and the user then has to travel, the user may select, or request, another option (e.g., remote conferencing information).”; Par. 45-“ Using this information, location identification operation 520 can determine if one or more meeting locations are needed (e.g., based on employee location, number of attendees, etc.). Using this information, invitation operation 525 can generate and send meeting invites (e.g., that show individualized meeting locations, times, notes, etc.). The meeting invitations may include the same data to all attendees, but depending on when/where/how attendee accesses the invitation the attendees will see different data. As a result, the same attendee can see different data depending on local environment (e.g., location, accessing device, time of retrieval, and the like). As such, the invitation for each attendee can change according to the environment used to access the data.”)
Dotan-Cohen and Pawar are directed to meeting scheduling. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the notification features of Dotan-Cohen to improve upon meeting communication, as taught by Pawar, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Dotan-Cohen with the motivation to improve the meeting scheduling processes. (Pawar Par. 2).
Regarding Claim 40,  Dotan-Cohen in view of Pawar in further view of Bombolowsky teach the at least first device of Claim 1,… , Dotan-Cohen discloses real-time user device location data in Par. 52 and the following feature is expounded upon by Bombolowsky:
wherein the geolocation information indicates that the first invitee is out of town the day of the meeting.. (Bombolowsky Par31-32-“ As shown in the screenshot view 300 of FIG. 3, selection of the "show participant status" element 214 can cause participant location information 302 to be displayed for the invited participants. Participant location information in this example can include information such as "meeting room" to indicate that the invited participant is physically in the meeting room, "in building" to indicate that the invited participant is not yet in the meeting room but nearby and at least in the same building or otherwise relatively close to the meeting room, "on the road" to indicate that the invited participant is not in the office and therefore unlikely to physically attend the meeting, "in another office" to indicate that the invited participant is not in the same physical location as one meeting room but perhaps close to another meeting room location for a distributed meeting, etc. In the example of FIG. 3, one participant's participant location information indicate "in Australia" and "out of office" indicating that the invited participant is in a different time zone where it is not currently working hours. Such an invited participant might not be expected to participate in the meeting.”)
Dotan-Cohen, Pawar and Bombolowsky are directed to meeting scheduling. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the meeting features of Dotan-Cohen in view of Pawar to improve upon meeting communication, as taught by Bombolowsky, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Dotan-Cohen in view of Pawar with the motivation of meeting enhancement functionality to provide useful, timely information to a meeting organizer and optionally to other participants in a meeting regarding one or more of current locations of other meeting participants at or near the time of the meeting (Bombolowsky Par. 4).
Regarding Claim 47, 
Dotan-Cohen in view of Pawar in further view of Bombolowsky teach the at least first device of Claim 1,… Dotan-Cohen discloses real-time user device location data in Par. 52 and the following feature is expounded upon by Bombolowsky:
wherein the first selector comprises text indicating "I'll be there". ( Bombolowsky Par. 14 -19-“The invited participants can choose to accept or decline a meeting request related to the meeting, or in some examples indicate a tentative “yes” or “no.” Invited participants can intend to participate in the meeting by any feasible mode of attendance (e.g. in person, by telephone or videoconference, by use of a networked meeting portal, etc.).”;
Dotan-Cohen, Pawar and Bombolowsky are directed to meeting scheduling. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the meeting features of Dotan-Cohen in view of Pawar to improve upon meeting communication, as taught by Bombolowsky, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Dotan-Cohen in view of Pawar with the motivation of meeting enhancement functionality to provide useful, timely information to a meeting organizer and optionally to other participants in a meeting regarding one or more of current locations of other meeting participants at or near the time of the meeting (Bombolowsky Par. 4).
Regarding Claim 48 Dotan-Cohen in view of Pawar in further view of Bombolowsky teach the at least first device of Claim 1,… , Dotan-Cohen teaches meeting communication and the following feature is expounded upon by Pawar:
wherein the message is provided using a software plugin to a calendaring system. (Pawar Par. 9-“ In some embodiments, the local environment of each of the multiple individuals can be identified and calendar information can be accessed. A poll can be generated that with customized interfaces for each of the multiple individuals. In some embodiments, each of the customized interfaces may have multiple time and location options based on the local environment and the calendar information of each of the multiple individuals. “; Par. 31-" FIG. 2 illustrates a set of components associated with an invitation tool 140 that may be used in one or more embodiments of the present technology. According to the embodiments shown in FIG. 2, invitation tool 140 can include memory 205, one or more processors 210, operating system 215, polling module 220, identification module 225, investigation module 230, translation module 235, link generator 240, customization module 245, communication module 250, and graphical user interface (GUI) generation module 255. Each of these modules can be embodied as special-purpose hardware (e.g., one or more ASICS, PLDs, FPGAs, or the like), or as programmable circuitry (e.g., one or more microprocessors, microcontrollers, or the like) appropriately programmed with software and/or firmware, or as a combination of special purpose hardware and programmable circuitry. Other embodiments of the present technology may include some, all, or none of these modules and components along with other modules, applications, and/or components. Still yet, some embodiments may incorporate two or more of these modules and components into a single module and/or associate a portion of the functionality of one or more of these modules with a different module. For example, in one embodiment, the functionality of translation module 235 and customization module 245 may be combined into a single module or system. Similarly, some embodiments may include a reservation module (not shown) that can reserve rooms in one or more locations and/or set up remote conferencing information.”)
Dotan-Cohen and Pawar are directed to meeting scheduling. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the notification features of Dotan-Cohen to improve upon meeting communication, as taught by Pawar, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Dotan-Cohen with the motivation to improve the meeting scheduling processes. (Pawar Par. 2).


Regarding Claim 50,
The first device of Claim 1, wherein the geolocation information is determined using machine vision. (Dotan-Cohen Abstract; Par. 5-“ In one embodiment, a meeting management system facilitates a deep analysis of meeting data elements or “features” within a data structure to generate a plurality of meeting attendance models. In one aspect, the system may generally operate to determine a meeting pattern from a plurality of meeting events. In some aspects, the system determines a set of meeting features associated with the plurality of meeting events. Additionally, the system may use a meeting pattern inference engine to determine a meeting pattern based on an analysis of the plurality of meeting events. The system may further operate to determine user availability for attending a future meeting over a range of time. Further, the system may be configured to generate a meeting attendance model for the user based at least on the determined meeting pattern and the determined user availability.;Par. 31-“ other sensor data that may be sensed or otherwise detected by a sensor (or other detector) component including data derived from a sensor component associated with the user (including location, motion, orientation, position, user-access, user-activity, network-access, user-device-charging, or other data that is capable of being provided by one or more sensor component), data derived based on other data (for example, location data that can be derived from Wi-Fi, cellular network, or IP address data), and nearly any other source of data that may be sensed or determined as described herein. In some embodiments, user data may be provided in user-data streams or “user signals,” which can be a feed or stream of user data from a data source. For instance, a user signal could be from a smartphone, a home-sensor device, a GPS device (e.g., for location coordinates), a vehicle-sensor device, a wearable device, a user device, a gyroscope sensor, an accelerometer sensor, a calendar service, an email account, a credit card account, or other data sources. In some embodiments, user-data collection component 210 receives or accesses data continuously, periodically, or as needed.” Par. 40; Par. 123)
Regarding Claim 51,
The first device of Claim 1, wherein the geolocation information is determined using voice recognition. (Dotan-Cohen Abstract; Par. 31-“ User data, which may include meeting data, may be received from a variety of sources where the data may be available in a variety of formats. For example, in some embodiments, user data received via user-data collection component 210 may be determined via one or more sensors (such as sensors 103a and 107 of FIG. 1), which may be on or associated with one or more user devices (such as user device 102a), servers (such as server 106), and/or other computing devices. As used herein, a sensor may include a function, routine, component, or combination thereof for sensing, detecting, or otherwise obtaining information such as user data from a data source 104a, and may be embodied as hardware, software, or both. By way of example and not limitation, user data may include data that is sensed or determined from one or more sensors (referred to herein as sensor data), such as location information of mobile device(s), smartphone data (such as phone state, charging data, date/time, or other information derived from a smartphone), user-activity information (for example: app usage; online activity; searches; voice data such as automatic speech recognition; activity logs; communications data including calls, texts, instant messages, and emails; website posts; other user data associated with communication events; etc…. other sensor data that may be sensed or otherwise detected by a sensor (or other detector) component including data derived from a sensor component associated with the user (including location, motion, orientation, position, user-access, user-activity, network-access, user-device-charging, or other data that is capable of being provided by one or more sensor component), data derived based on other data (for example, location data that can be derived from Wi-Fi, cellular network, or IP address data), and nearly any other source of data that may be sensed or determined as described herein. In some embodiments, user data may be provided in user-data streams or “user signals,” which can be a feed or stream of user data from a data source. For instance, a user signal could be from a smartphone, a home-sensor device, a GPS device (e.g., for location coordinates), a vehicle-sensor device, a wearable device, a user device, a gyroscope sensor, an accelerometer sensor, a calendar service, an email account, a credit card account, or other data sources. In some embodiments, user-data collection component 210 receives or accesses data continuously, periodically, or as needed.”)
Regarding Claim 52,
The first device of Claim 1, wherein the geolocation information is determined using a hub device located in the room. (Dotan-Cohen Par. 56-“ Semantic information analyzer 233 may also be used to characterize contextual information associated with the meeting event, such as determining that a location associated with the meeting event corresponds to a hub or venue of interest to the user (such as the user profile's work, home, or the like) based on frequency of user visits. For example, the user's home hub may be determined (using semantic analysis logic) to be the location where the user profile spends most of her time between 8 PM and 6 AM. Similarly, the semantic analysis may determine time of day that correspond to working hours, lunchtime, commute time, etc. Semantic information analyzer 233 may also operate to detect meeting event responses for each historic or current meeting event. The meeting event responses may be associated with a meeting event response type, such as: accepted, rejected, proposed a new time, responded as tentative, and/or did not respond. In some embodiments, each meeting event for a user identified by historical meeting events identifier 231 may be stored (for example in meeting history 256 of user profile 250) with an indication of the meeting response type. In this way, the semantic analysis provided by semantic information analyzer 233 may provide other relevant features of meeting event events that may be used for determining meeting event patterns for a user.”)

Claim 28 and Claim 33 are rejected under 35 U.S.C. 103 as being unpatentable over Dotan-Cohen, US Publication No. 20170308866 A1 [hereinafter Dotan-Cohen] in view of Pawar et al., US Publication No. 20180308067 A1 [hereinafter Pawar], in further view of Bombolowsky et al., US Publication No. 20160189110A1 [hereinafter Bombolowsky], and in further view of Beran et al., US Publication No. 20150142895 A1 [hereinafter Beran],  
Regarding Claim 28 and Claim 33, Dotan-Cohen in view of Pawar in further view of Bombolowsky teach the first device of claim 1… and the CRSM of Claim 11,…
Dotan-Cohen teaches
wherein the instructions are executable to: based at least in part on inferring (determining) during the first time(instance) that no invitees for the meeting will attend the meeting remotely,… (Dotan-Cohen Par. 17-18-“ In some embodiments, a meeting attendance model may be determined from an analysis of data related to prior meetings, including data sensed by the computer technology, and used to infer meeting features for the future meetings. By using meeting attendance models to predict meeting availability and attendance, computing and facilities resources may be saved.”; Par. 47-“ Examples of meeting-related features, which are further discussed in FIG. 3, include: …location-related features, such as location of a meeting event, location of user device(s) during the meeting event (which may indicate whether a user is present, not present, or attending remotely)… user device-related features (which in some embodiments may be used for identifying user attendance (physical or remote), participation, and/or involvement at meeting events)…”).
Dotan-Cohen in view of Pawar in further view of Bombolowsky teach supporting remote meetings and the feature is expounded upon by the teaching in Beran:
present a notification to a host of the meeting, the notification indicating that no call-in link is necessary. (Beran Par. 69-“The flex meeting request sent by the first user can be sent to not only the second user but also the schedule manager in the cloud 208. Now, by maintaining presence and location information associated with both users, the schedule manager in the cloud 208 can trigger notifications to both users when the second user's availability changes in a manner that would accommodate a 15-minute meeting.”; Par. 75-76“Step 510 generates notifications to the individuals that a meeting can take place. Any suitable notification can be generated and any suitable channel can be used to provide the notifications to the individuals. In at least some instances, these notifications can include one or more notifications of a partially accepted meeting. Step 512 sends the notifications to the individuals that a meeting can take place. Step 514 receives the notification generated by the remote schedule manager. Once the individuals receive this information, they can go about scheduling their meeting in any suitable manner, e.g., online, in-person, teleconference, video phone call, and the like.” [in-person meeting]) 
Dotan-Cohen, Pawar, Bombolowsky and Beran are directed to meeting scheduling. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the meeting features of Dotan-Cohen in view of Pawar in further view of Bombolowsky to improve upon meeting communication, as taught by Beran, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Dotan-Cohen in view of Pawar in further view of Bombolowsky with the motivation of enabling accurate tracking of users' statuses to provide real life presence information. The real life presence information can be used to enable meetings to be dynamically scheduled, thus making efficient use of a user's time and resources (Beran Par. 4).
Claim 49 is rejected under 35 U.S.C. 103 as being unpatentable over Dotan-Cohen, US Publication No. 20170308866 A1 [hereinafter Dotan-Cohen] in view of Pawar et al., US Publication No. 20180308067 A1 [hereinafter Pawar], in further view of Bombolowsky et al., US Publication No. 20160189110A1 [hereinafter Bombolowsky], and in further view of Gupta et al., US Publication No. 20190295020 A1 [hereinafter Gupta],  
Dotan-Cohen teaches meeting communication and the feature is expounded upon by Pawar:
wherein the first, second, and third selectors are presented… (Pawar Par. 9-“ A poll can be generated that with customized interfaces for each of the multiple individuals. In some embodiments, each of the customized interfaces may have multiple time and location options based on the local environment and the calendar information of each of the multiple individuals.”; Par. 24-“ 6) use of custom links and graphical user interfaces for identifying meeting times and/or other options;”Par. 34-“Polling module 220 can be used to generate polls for identifying the best time and date for a meeting or event. In accordance with various embodiments, the polls can be customized for each attendee. As such, polling module 220 can use identification module 225 to identify the potential attendees and investigation module 230 to retrieve local environment information for each of the attendees. The local environment information may include, but is not limited to, local time zones, nearby conference rooms, language preferences, working hours, and the like. Using this information, polling module 220 can then generate customized polls for each individual attendee.”; Par. 36-“ Customization module 245 can analyze the responses from the polls and determine one or more times that work best for the attendees. Customization module 245 can then create custom invites that include various alterations to attributes of the invitations. For example, the invites can be translated (e.g., using translation module 235) into a preferred language identified by the local environment of one of the plurality of individuals. Other examples of attributes that can be customized include, but are not limited to, a subject field, a location field, a notes field, or a time field. For example, if a first attendee is at a first location and a second attendee is at a second location, the location field can be changed in each invite to show only the corresponding location. In some embodiments, the customized invites may provide an indication (e.g., icon, color code, menu option) for selecting one of the other possible attribute options (e.g., language, other locations, etc.). As such, if an invite has a specific location and the user then has to travel, the user may select, or request, another option (e.g., remote conferencing information).; Par. 38-“ GUI generation module 255 can generate one or more GUI screens that allow for interaction with a user. In at least one embodiment, GUI generation module 255 can generate a graphical user interface allowing a user to respond to polls, set preferences, review polling results, schedule meetings, review reports, and/or otherwise receive or convey information to the user.””)
Dotan-Cohen and Pawar are directed to meeting scheduling. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the notification features of Dotan-Cohen to improve upon meeting communication, as taught by Pawar, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Dotan-Cohen with the motivation to improve the meeting scheduling processes. (Pawar Par. 2).
Dotan-Cohen in view of Pawar in further view of Bombolowsky fail to teach the following feature taught by Gupta:
…presented as part of a drop down menu (Gupta Par. “Also, a number of user interface displays have been discussed. They can take a wide variety of different forms and can have a wide variety of different user actuatable input mechanisms disposed thereon. For instance, the user actuatable input mechanisms can be text boxes, check boxes, icons, links, drop-down menus, search boxes, etc. They can also be actuated in a wide variety of different ways. For instance, they can be actuated using a point and click device (such as a track ball or mouse). They can be actuated using hardware buttons, switches, a joystick or keyboard, thumb switches or thumb pads, etc. They can also be actuated using a virtual keyboard or other virtual actuators. In addition, where the screen on which they are displayed is a touch sensitive screen, they can be actuated using touch gestures. Also, where the device that displays them has speech recognition components, they can be actuated using speech commands.”).
Dotan-Cohen, Pawar, Bombolowsky and Gupta are directed to meeting scheduling. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the meeting features of Dotan-Cohen in view of Pawar in further view of Bombolowsky to improve upon meeting communication, as taught by Gupta, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Dotan-Cohen in view of Pawar in further view of Bombolowsky with the motivation of enhancing accuracy and efficiency (Gupta Par. 4).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US Patent Publication No. US 20180005194 A1 to Dotan-Cohen et al - Par. 49-“In some embodiments, user location pattern determiner 269 provides a pattern of user location and an associated confidence score regarding the strength of the user location pattern, which may reflect the likelihood that a future user location will follow the pattern. More specifically, in some embodiments, a corresponding confidence weight or confidence score may be determined regarding a determined user location pattern. The confidence score may be based on the strength of the pattern, which may be determined by the number of observations (of a particular user location event or visit) used to determine a pattern, how frequently the user's locations are consistent with the location pattern, the age or freshness of the location observations, the number of features in common with the location observations that make up the pattern, or similar measurements.”
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chesiree Walton, whose telephone number is (571) 272-5219.  The examiner can normally be reached from Monday to Friday between 8 AM and 5 PM.  If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Patricia Munson, can be reached at (571) 270-5396.  The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
Sincerely,

/Chesiree Walton/
Examiner, Art Unit 3624
/PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624